Exhibit B JOINT FILING AGREEMENT This Agreement is filed as an exhibit to Schedule 13G/A being filed by Potomac Capital Management LLC, Potomac Capital Management Inc., and Paul J. Solit in compliance with Rule 13d-1(k) of the Securities and Exchange Commission, which requires an agreement in writing indicating that the Schedule 13G/A to which this Agreement is attached is filed on behalf of the below-named entities, that they are each responsible for the timely filing of the Schedule 13G/A and any amendments thereto and for the completeness and accuracy of the information concerning such persons contained therein. Dated: April 20, 2010 POTOMAC CAPITAL MANAGEMENT LLC By: /s/ Paul J. Solit­­­ Paul J. Solit, Managing Member POTOMAC CAPITAL MANAGEMENT INC. By:/s/ Paul J. Solit Paul J. Solit, President PAUL J. SOLIT By:/s/ Paul J. Solit Paul J. Solit
